DETAILED ACTION
1	This action is responsive to the amendment filed on June 15, 2021.
2	The cancellation of claims 1-9 is acknowledged. Pending claims are 10-29.
3	Claims 10-29 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 5,748,208) teaches a black ink composition comprising pigments include carbon black (see col. 4, lines 43 and 55-60), reactive dyes include a reactive Black 5 (see col. 2, lines 31 and lines 62-63) and wherein the black ink composition also comprises water (see col. 5, lines 51-54). However, the closest prior art of record (US’ 208) does not teach or disclose a process for coloring a mass of a wood based material comprising the following steps of providing a black coloring composition or a black dry coloring extract comprising a black pigment, a reactive black die and water, adding the coloring composition or the black dry coloring extract to wood particles and to a binder to form a homogenous mixture and shaping the wood based material as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of wood based material coloring formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761